Citation Nr: 0935927	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-17 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had verified active service from May 1965 to 
April 1967; he also had periods of unverified Army Reserve 
service from February 1975 to July 1997.  He died in March 
2003.  The appellant is the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In July 2009 the appellant presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  At her July 2009 hearing before the Board, the appellant 
withdrew her appeal concerning entitlement to accrued 
benefits.

2.  At her July 2009 hearing before the Board, the appellant 
withdrew her appeal concerning entitlement to death pension.

3.  The Veteran did not develop or aggravate coronary artery 
disease as a result of service, nor may coronary artery 
disease be presumed to have been incurred during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to accrued benefits have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to death pension have been met.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.

3.  The cause of the Veteran's death is not related to an 
injury or disease incurred in, or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.312.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In July 2009 a hearing was held at Oakland, California RO 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107.  The transcript of the hearing shows that 
the appellant withdrew the appeal for the claim of 
entitlement to accrued benefits and death pension.  The oral 
statement, when transcribed, became a "writing." Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  Therefore, the Board finds 
that the appeal for those claims have been withdrawn.  38 
C.F.R. § 20.204.  

As the appellant has withdrawn her appeal as to the issues of 
entitlement to accrued benefits and death pension, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these issues.  Therefore, the Board 
has no jurisdiction to review the issues.  Accordingly, the 
issues of entitlement to accrued benefits and death pension 
are dismissed.

Legal Criteria

A surviving spouse of a Veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

The Board observes that, with respect to the Veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury or covered disease incurred or aggravated while 
performing INACDUTRA.  For this purpose, the term "covered 
disease" means acute myocardial infarction, cardiac arrest, 
or cerebral vascular accident.  See 38 U.S.C.A. § 101(22), 
(24) (West 2002); 38 C.F.R. § 3.6 (2008).  Coronary Artery 
Disease (CAD) is a disease, not an injury.

Service connection for the cause of the Veteran's death 

The Veteran died in March 2003.  During his lifetime, he was 
not service-connected for any disability.  In September 2003, 
the appellant, the Veteran's wife, filed claims for service 
connection for the cause of the Veteran's death and 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1318.

The appellant asserts that the cause of the Veteran's death, 
cardiopulmonary arrest, due to congestive heart failure 
caused by coronary artery disease, was a result of his 
military service.  

Certain of the Veteran's service treatment records and 
service personnel records appear to be missing, particularly 
as it relates to his Reserve service.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

While it is unfortunate that the Veteran's complete service 
records may be unavailable, the appeal must be decided on the 
evidence of record; the Board's analysis has been undertaken 
with this heightened duty in mind.  As will be discussed 
below there are of record some service treatment and 
personnel records, as well as statements from others who 
served with the Veteran.  

In this case, the National Personnel Records Center (NPRC) 
informed the RO that it had forwarded all available records 
in its care.  In a letter dated in June 2007, the RO notified 
the appellant that the custodian of the records advised the 
RO that additional records could not be provided and that the 
RO now considered the records were lost, misplaced or would 
be otherwise unavailable for their review.   The appellant 
was advised to submit any service treatment or active duty 
Reserve records in her possession and was also advised of 
alternate records that could be substituted for the Veteran's 
service treatment records.  The Board notes that the 
appellant has apparently gone to great lengths to supply VA 
with various records to fill in the evidentiary gaps in this 
case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must make 'a reasonably exhaustive 
search' for relevant treatment records. Mercado- Martinez v. 
West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (where denial of a Veteran's claim 
rests, in part, on the government's inability to produce 
records that were once in its custody, an explanation of the 
reasonableness of the search conducted and why further 
efforts are not justified is required); Moore v. Derwinski, 1 
Vet. App. 401(1991) (duty to assist is particularly great in 
light of the unavailability of service medical records).  The 
above notwithstanding, case law does not establish a 
heightened 'benefit of the doubt' but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
Veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

In light of the above, the Board has carefully reviewed the 
claims file to determine if a reasonably exhaustive search 
was made to either obtain or reconstruct these records, and 
concludes that VA's search for the missing records, as well 
as its attempts to retrieve or reconstruct the records or 
obtain records from other sources, was thorough, and that it 
is unlikely that any further attempts would be more 
successful.

History

The Veteran's official death certificate reveals that the 
Veteran died at the age of 57.  The immediate cause of death 
listed was cardiopulmonary arrest, due to congestive heart 
failure, caused by coronary artery disease.  Other 
significant conditions listed on the death certificate that 
contributed to the Veteran's death were diabetes, 
hypertension and hyperlipidemia.  

The Veteran's available service treatment records from active 
duty service are negative for any complaints, treatment or 
diagnosis of coronary artery disease or any other ailment 
possibly related to the cause of the Veteran's death.  The 
Veteran's January 1967 separation examination only shows that 
the Veteran had an undescended left testis.  

Various post-service private treatment records show the 
Veteran has a long history of heart problems.  The Veteran 
apparently suffered myocardial infarctions in September 1985 
and April 1996 and was diagnosed with CAD.  He underwent 
coronary artery bypass surgery in 1985 and 1996.  The Board 
notes there is no indication of his Reserve duty status 
during this time.

An Army Reserve physical examination report from May 1997 
shows the Veteran underwent coronary bypass surgery in 
September 1985 and May 1996.  It also shows the Veteran 
underwent an intestinal operation and lung operation in May 
1996 and that the Veteran was taking an insulin shot daily.  
The May 1997 Reserve examiner noted that the Veteran was 
qualified for retention, but with no strenuous activity, as 
he had cardiac abnormality and was high risk.  A July 1997 
Army Reserve document shows that the Veteran was reassigned 
to the retired Reserve due to the Veteran's request and being 
medically unqualified for retention in the Ready Reserve.  

Private treatment records also reflect the Veteran was 
diagnosed with diabetes mellitus and hypercholesterolemnia in 
1989 and hypertension in 1992.  The Veteran had an atrial 
fibrillation cardioverted electronically in December 1997.  
The Veteran was diagnosed with diabetic retinopathy and renal 
insufficiency in March 2000.  He underwent percutaneous 
coronary artery disease angioplasty and stent placement in 
2001 and 2002.  

P.S. and J.O., Colonels who served with the Veteran in the 
Reserves, attest to his dual-career status (to include 
civilian employment) in the Reserves in November 2004 and 
July 2007 statements.  Both Colonels contend that the Veteran 
first suffered a heart attack in September 1985 and discuss 
the ever-increasing responsibilities in his dual-status 
career.  Col. J.O. opined that the anxiety and stress of his 
job contributed to his condition and heart problems.  

A May 2005 report was submitted by Dr. J.T., the Veteran's 
treating physician, who had reviewed the Veteran's medical 
records from the Doctors' Clinic from 1987 to 2000, as well 
as a 1997 Army Reserve Retention Physical report.  Dr. J.T. 
stated generally that there has not yet been established a 
direct causal relationship between military duty and heart 
disease but medical studies suggest that this duty can 
aggravate coronary artery disease.  He also stated that 
coronary artery disease is a progressive disease and heart 
attack and sudden cardiac death can occur with activity and 
at rest, whether or not one is on inactive duty for training 
or during physical training.  The examiner specifically noted 
that the Veteran had numerous non-service connected risk 
factors for cardiovascular disease, including hypertension, 
diabetes, hyperlipidemia and tobacco abuse.  He opined that 
hypertension and diabetes and smoking abuse can be aggravated 
and exacerbated by the stresses of military duty and this in 
turn can aggravate and exacerbate coronary artery disease and 
congestive heart failure.  Dr. J.T. opined that the Veteran's 
cardiovascular disease was the result of years of buildup of 
cholesterol plaque in his coronary arteries that must 
certainly have occurred while he was serving in the Army 
Reserve as well.  

Dr. J.T. submitted a June 2009 statement that he had taken 
care of the Veteran for many years and that the Veteran had 
multiple medical problems including diabetes, hyperlipidemia 
and severe CAD.  He opined that the Veteran's severe coronary 
artery disease contributed to his early demise.  

During her July 2009 travel board hearing before the 
undersigned, the appellant testified about the Veteran's 
dual-status employment.  She testified that the Veteran would 
often wear many hats during a day, where he would work during 
the day as a civilian, come home, put on his uniform and then 
work in a reserve status.  He traveled extensively in his job 
and would receive multiple paychecks every month, reflecting 
his dual-status career.  The appellant also testified that 
before the Veteran's heart attack in 1985, he did not mention 
any warning signs related to cardiovascular symptoms.  The 
appellant testified that the Veteran smoked before his first 
heart attack.  The appellant stated that the Veteran was in 
civilian status during his first heart attack, as it was 
Labor Day weekend.  In addition, she estimated that he would 
spend 80 percent of his time during a normal work week in the 
Reserve, as he would be logged in as additional duty time or 
time off.  

Analysis

The Veteran served as an Army Reserve Staff Training 
Assistant and carried dual status from 1975 to 1997, working 
as a full-time civil service employee for the Army and as a 
Reservist in the same Army Reserve unit.  In 1997 he was 
medically disqualified for the Reserve but stayed in his 
civilian position until October 2000.  The appellant contends 
in statements on file and in her testimony that the cause of 
the Veteran's death is related to his military service, to 
include his dual status service the Army Reserves. 

In this case the Veteran's official death certificate lists 
his cause of death as cardiopulmonary arrest, due to 
congestive heart failure caused by coronary artery disease.  
The question that must be answered is whether or not the 
coronary artery disease which precipitated the 
cardiopulmonary arrest that caused the Veteran's death was 
related to his active military service.  

As was previously noted, the Veteran's service treatment 
records do not show that CAD was manifested during his period 
of active service (May 1965 to April 1967).  There is no 
competent evidence linking CAD to active duty service.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of compensably 
disabling CAD within the Veteran's first year following 
separation from active duty.  Indeed, CAD was not clinically 
demonstrated prior to 1985.  At best, the evidence shows a 
considerable length of time between the Veteran's separation 
from active service and his initial diagnosis of CAD.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

There is no competent evidence that CAD present in active 
service, or that it was compensably disabling within a year 
of separation from active duty.  Given the length of time 
between the Veteran's separation from active duty and the 
pertinent diagnosis, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  The Board therefore 
finds that the preponderance of the evidence is against a 
finding that CAD became manifest during that period of active 
service and persisted.  Consequently, service connection for 
CAD and thus the cause of the Veteran's death based on such 
findings is not warranted.

Regarding service connection for CAD based on a theory of 
entitlement that such disease is related to ACDUTRA or 
INACDUTRA, some discussion of governing law and regulations 
is necessary at the outset.  First of all, it is noteworthy 
that INACDUTRA is considered active (and thereby qualifying 
for service connection) military, naval, or air service if 
the individual was disabled from an injury during such period 
of service (and regarding cardiovascular disease 
specifically, if the individual suffered an acute myocardial 
infarction, a cardiac arrest or a cerebrovascular accident 
during such training).  See 38 U.S.C.A. § 101(24)(C)(ii). 

Consequently, since CAD is considered a disease and not an 
'injury,' the Veteran can only be awarded service connection 
by establishing that his CAD had its onset during a period of 
ACDUTRA or if the Veteran was disabled from an injury during 
INACDUTRA service.  

The appellant maintains that the severe stress of the 
Veteran's Reserve service caused his CAD and ultimately his 
death.  This allegation also raises the question of whether 
the Veteran's CAD was aggravated during a period ACDUTRA 
(because the Veteran continued serving in the Reserves after 
his 1985 heart attack and initial diagnosis of CAD, and thus 
the CAD is shown to have pre-existed any periods of ACDUTRA 
after the heart attack).  Significantly, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service.  See 38 C.F.R. § 3.306 (b).

While the appellant and various Army Reserve members contend 
that the Veteran's coronary artery disease and subsequent 
death are due to his military service, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is well established that there is no legal basis upon 
which to establish service connection for diseases or 
injuries incurred during civilian employment.  See e.g. 
Venturella v. Gober, 10 Vet. App. 340 (1997) (holding that 
where a claimant has a dual status as a Reserve/Guard member 
and as a civilian military employee, service connection is 
not in order for those diseases or injuries that were 
incurred during civilian employment).

With regard to medical evidence, the Board finds no evidence 
of record that provides a competent opinion establishing a 
link between the Veteran's coronary artery disease and any 
event occurring during a period of ACDUTRA and/or INACDUTRA.  
The Board has considered the May 2005 private medical report 
by Dr. J.T.  In this report examiner specifically noted that 
the Veteran had numerous non-service connected risk factors 
for cardiovascular disease.  The examiner also opined that 
the Veteran's cardiovascular disease was the result of years 
of buildup of cholesterol plaque in his coronary arteries 
that must certainly have occurred while he was serving in the 
Army Reserve as well.  

Dr. J.T. failed, however, to make any distinction between the 
Veteran's stress experienced as a result of the appellant's 
lengthy employment as a civil servant Staff Training 
Assistant, working for the Army Reserve, and whatever stress 
he suffered during his relatively brief periods of ACDUTRA 
and/or INACDUTRA.  The Board notes the extensive 
responsibilities as described in his job description as a 
U.S. Army civilian employee Staff Training Assistant with a 
title of Civilian Operations and Training Officer.  The job 
description indicates that this was the top civilian 
Operations and Training Officer for the battalion, and was 
responsible to the Commander for the supervision and 
execution of the training program for the organic companies 
and units assigned to the battalion and for supervision of 
the mobilization planning program.  The Board notes that it 
had varied responsibilities, including conducting inspections 
at drills and training sites, indicating that a certain 
degree of travel was required.  

In essence, the examiner had no knowledge of the extent of 
stresses experienced by the appellant while performing 
ACDUTRA and/or INACDUTRA alone.  His opinion appears to be 
predicated on the cumulative stresses of his job, which as 
noted above appears to have occurred primarily as a civilian 
employee.  Thus, any conclusion that is based on the 
appellant's history of stress related to his Reserve service 
without due regard to his employment status during such 
exposure is invalid.  

It is not shown by the record that the Veteran suffered an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during any period of INACDUTRA.  
Consequently, it is not shown that he has disability due to 
injury during INACDUTRA which may be service-connected.  
Regarding ACDUTRA, such service is considered active (and 
qualifying for service connection) military, naval or air 
service for 'any period' of such service during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  In the instant 
case, it has not been alleged that the Veteran's CAD is due 
to disease or injury incurred or aggravated during any 
specific period of ACDUTRA. Notably, the CAD was apparently 
first diagnosed when he suffered a heart attack in 1985.  As 
was noted above this does not appear to have been during a 
period of ACDUTRA.  Since there is no specific period of 
ACDUTRA implicated in the onset of his CAD, there is no basis 
for finding that the CAD was incurred during a period of 
ACDUTRA.  

Therefore, regardless of any finding as to the etiology of 
the Veteran's CAD, i.e., whether it is stress related (and 
specifically related to stress in the line of duty), no 
medical evidence in the record shows or suggests that the CAD 
had its onset or (specifically for ACDUTRA periods after the 
Veteran's heart attack and diagnosis of CAD) increased in 
severity during a period of ACDUTRA.  It must be emphasized 
that unless such is shown, the periods of ACDUTRA are not 
considered active military, naval or air service (and not 
qualifying service for service connection purposes).  See 38 
U.S.C.A. §§ 101(24)(B); 1110.  Rather, this case is similar 
to Venturella; when a Veteran has dual status as a 
Reserve/Guard member and as a civilian military employee, 
service connection is not in order for those diseases or 
injuries that were incurred during civilian employment.  

For the Board to conclude that the Veteran's CAD was related 
to his active military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

Since the most probative evidence and the greater weight of 
the evidence indicate that the Veteran's CAD was not as a 
result of his military service, the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for the Veteran's cause of death must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
'fourth element' of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).  Notice should be provided to a claimant before 
the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  In this case, the 
provisions of 38 U.S.C.A. § 5103(a) were not provided to the 
appellant until after the October 2004 rating decision.  

In June 2007, the appellant was provided with notice of what 
evidence was needed for her claim, what VA would do, and what 
she should do.  The Board notes that the letters expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  She 
was at that time given the specific notice required by Hupp, 
supra. 

The June 2007 letter also provided the specific notice to the 
appellant as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (as the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  

Since the October 2004 rating decision, the content of the 
notices provided to the appellant fully complied with the 
requirements of that statute and there has been a subsequent 
adjudication by the AOJ.  The appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced.  Simply put, there is no 
evidence any VA error in notifying the appellants that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, the Board notes that Veteran's available service 
treatment records and all other pertinent available records 
have been obtained in this case.  The appellant submitted a 
private medical records and a medical opinion favorable to 
her case.  The appellant also submitted a pamphlet regarding 
coronary artery bypass surgery.  She provided a copy of the 
Veteran's civilian Staff Training Assistant job description.  
The appellant requested and testified at a Travel Board 
hearing.  Neither the appellant nor her representative has 
identified any outstanding available evidence that could be 
obtained to substantiate the denied claim.  The Board is also 
unaware of any such available outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

The appeal for accrued benefits is dismissed.

The appeal for death pension is dismissed.  

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


